Motion for an order of reversal granted and matter remitted to the Supreme Court, Kings County, for further proceedings. In May, 1965 the Court of Appeals modified the judgment of conviction herein to the extent of granting defendant a Huntley hearing and, in all other respects, it affirmed (People v. D’Iorio, 16 N Y 2d 551). Since the confession introduced as part of the People’s case on the trial was found to have been involuntarily made (People v. D’Iorio, 49 Misc 2d 30, 36), in the interests of orderly judicial procedure, the Court of Appeals remits this case to the Supreme Court for further proceedings.